UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1963



WILLIAM H. WHITT,

                                             Plaintiff - Appellant,

          versus

UNITED STATES OF AMERICA; INTERNAL REVENUE
SERVICE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Danville. Jackson L. Kiser, Chief District
Judge. (MISC-96-2-4-D)




                             No. 96-2047


WILLIAM H. WHITT,

                                             Plaintiff - Appellant,

          versus


INTERNAL REVENUE SERVICE; UNITED STATES OF
AMERICA,

                                            Defendants - Appellees.
                            No. 96-2048



WILLIAM H. WHITT,

                                              Plaintiff - Appellant,

          versus


INTERNAL REVENUE SERVICE; UNITED STATES OF
AMERICA,
                                             Defendants - Appellees.



                            No. 96-2087



WILLIAM H. WHITT,

                                              Plaintiff - Appellant,

          versus

UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(MISC-96-10, MISC-96-12, MISC-96-11)

Submitted:   January 23, 1997             Decided:   January 29, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.



                                 2
Affirmed by unpublished per curiam opinion.

William H. Whitt, Appellant Pro Se. Gary R. Allen, Charles Edward
Brookhart, Janet A. Bradley, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C.; John Francis Corcoran, OFFICE OF THE UNITED
STATES ATTORNEY, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               3
PER CURIAM:

     Appellant appeals from the district courts' orders which de-

nied his four petitions to quash third-party recordkeeper summonses

issued by the Internal Revenue Service to four financial institu-

tions, ordered enforcement of the summonses, and denied his motions

for reconsideration. We have reviewed the records and the district
courts' opinions and find no abuse of discretion and no clear

error. Accordingly, we affirm the district court's decisions in

appeal number 96-1963, and in appeal numbers 96-2047, 96-2048, and

96-2087, we affirm on the reasoning of the district courts. Whitt
v. Internal Revenue Service, No. MISC-96-10 (E.D. Va. June 24,

1996, July 1, 1996 & July 12, 1996); Whitt v. Internal Revenue

Service, No. MISC-96-12 (E.D. Va. June 24, 1996, July 1, 1996 &

July 12, 1996); Whitt v. United States, No. MISC-96-11 (E.D. Va.
June 24, 1996 & July 12, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                4